PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


EASTERN ASSOCIATED COAL                
CORPORATION,
                 Plaintiff-Appellee,
                 v.
GARY D. MASSEY,
             Defendant-Appellant.              No. 03-1991


UNITED MINE WORKERS OF AMERICA,
         Amicus Curiae supporting
                        Appellant.
                                       
EASTERN ASSOCIATED COAL                
CORPORATION,
                Plaintiff-Appellant,
                 v.
GARY D. MASSEY,
              Defendant-Appellee.              No. 03-2012


UNITED MINE WORKERS OF AMERICA,
         Amicus Curiae supporting
                        Appellee.
                                       
           Appeals from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                           (CA-03-309)
                       Argued: May 7, 2004
                      Decided: July 2, 2004
2               EASTERN ASSOCIATED COAL v. MASSEY
    Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.



Affirmed in part, reversed in part, and remanded by published opin-
ion. Judge Wilkinson wrote the opinion, in which Judge Luttig and
Judge Shedd joined.


                             COUNSEL

ARGUED: Roger Daniel Forman, FORMAN & HUBER, L.C.,
Charleston, West Virginia, for Appellant/Cross-appellee Gary D.
Massey. Charles David Morrison, STEPTOE & JOHNSON, Clarks-
burg, West Virginia, for Appellee/Cross-appellant Eastern Associated
Coal Corporation. ON BRIEF: Rodney L. Bean, Jill O. Florio,
STEPTOE & JOHNSON, Clarksburg, West Virginia, for
Appellee/Cross-appellant Eastern Associated Coal Corporation. Brad-
ley J. Pyles, CRANDALL, PYLES, HAVILAND & TURNER,
Logan, West Virginia, for Amicus Curiae United Mine Workers of
America.


                             OPINION

WILKINSON, Circuit Judge:

   Appellant Gary D. Massey filed a complaint in West Virginia state
court against his employer, appellee Eastern Associated Coal Corpo-
ration, after Eastern terminated him in April 2001. Massey alleged
workers’ compensation discrimination in violation of the West Vir-
ginia Workers’ Compensation Act, see W. Va. Code §§ 23-5A-1 and
23-4-9 (2002), and disability discrimination in violation of the West
Virginia Human Rights Act, see id. § 5-11-9(1) ("WVHRA"). Eastern
in turn brought suit in federal court, arguing that the collective bar-
gaining agreement ("CBA") that governed Massey’s employment —
the National Bituminous Coal Wage Agreement (the "Wage Agree-
ment") — required him to arbitrate both state law claims. The district
court ruled that the Wage Agreement compelled Massey to arbitrate
                EASTERN ASSOCIATED COAL v. MASSEY                    3
his workers’ compensation discrimination claims, but that it did not
waive his right to sue Eastern for violating the WVHRA. Because we
find no clear and unmistakable waiver in the Wage Agreement of
Massey’s right to bring either statutory claim against Eastern in a
judicial forum, we affirm in part and reverse in part. See Wright v.
Universal Maritime Serv. Corp., 525 U.S. 70, 80 (1998).

                                  I.

   Massey worked as an electrician in a coal mine operated by Eastern
in Boone County, West Virginia. In January 2000, Massey was
injured while on the job, and he subsequently applied for and received
workers’ compensation benefits, including vocational rehabilitation
benefits. On April 18, 2001, however, Eastern discharged Massey on
the ground that his physical condition prevented him from working
his job at the mine.

   Massey filed suit against Eastern in the Circuit Court of Boone
County, West Virginia in January 2003. He claimed that he was dis-
charged on account of his receipt of workers’ compensation benefits,
including rehabilitation benefits, constituting workers’ compensation
discrimination and related violations under the West Virginia Work-
ers’ Compensation Act. See W. Va. Code §§ 23-5A-1 and 23-4-9.
Massey further alleged that Eastern discriminated against him on
account of his handicap, constituting disability discrimination under
the WVHRA. See id. § 5-11-9(1).

   In response, Eastern brought suit in federal court pursuant to § 301
of the Labor Management Relations Act, 29 U.S.C. § 185 (2000), and
the Federal Arbitration Act, 9 U.S.C. § 2 (2000), seeking to compel
Massey to arbitrate his pending state law claims. As a member of the
United Mine Workers of America ("UMWA"), Massey’s employment
with Eastern was governed by the Wage Agreement. Eastern asserted
that the Wage Agreement precluded Massey from litigating his claims
in a judicial forum, and instead committed them to arbitration.

   The Wage Agreement establishes a grievance process for resolving
disputes between Eastern and the UMWA or its members. In Article
XXIII(c), the Wage Agreement provides that "disputes arising under
this Agreement shall be resolved" by following three preliminary
4                EASTERN ASSOCIATED COAL v. MASSEY
steps involving just the employee, the UMWA, and Eastern. Then, "in
cases where the [UMWA’s] district representative and the representa-
tive of [Eastern] fail to reach agreement, the matter shall . . . be
referred to the appropriate district arbitrator who shall decide the case
without delay." Furthermore, Article XXVII states in relevant part
that "all disputes and claims which are not settled by agreement shall
be settled by" the grievance process in Article XXIII, and that "the
purpose of this provision [is] to provide for the settlement of all such
disputes and claims through the machinery in this contract . . . without
recourse to the courts."

   The Wage Agreement also includes two substantive provisions that
are relevant to the arbitrability of Massey’s claims. First, Article III(l)
is pertinent to Massey’s workers’ compensation discrimination
claims:

     Each employer who is a party to this Agreement will pro-
     vide the protection and coverage of the benefits under work-
     ers’ compensation and occupational disease laws, whether
     compulsory or elective, existing in the states in which the
     respective Employees are employed. Refusal of any
     Employer to carry out this directive shall be deemed a viola-
     tion of this Agreement.

Moreover, a non-discrimination provision in Article XXV is relevant
for considering the arbitrability of Massey’s WVHRA claims:

     Neither the Employer nor the Union shall discriminate
     against any Employee or with regard to the terms or avail-
     ability of classified employment on the basis of race, creed,
     national origin, sex, age, political activity, whether intra-
     Union or otherwise. In addition, the Employer and Union
     agree that they will adhere to applicable provisions of the
     Vietnam Era Readjustment Assistance Act of 1974, the
     Rehabilitation Act of 1973, and the Americans With Dis-
     abilities Act.

   Asserting that these clauses waived Massey’s right to litigate his
state law claims, Eastern filed a motion to compel arbitration and to
enjoin Massey from prosecuting his causes of action in state court.
                 EASTERN ASSOCIATED COAL v. MASSEY                      5
For his part, Massey filed a motion to dismiss Eastern’s federal law-
suit.

   The district court was persuaded that Massey was required by the
Wage Agreement to arbitrate his claims under the West Virginia
Workers’ Compensation Act. It therefore enjoined Massey from pur-
suing these claims further in state court and ordered him to submit
them to the Wage Agreement’s grievance process. See also Pine
Ridge Coal Co. v. Loftis, 271 F. Supp. 2d 905, 909 (S.D. W. Va.
2003) (reaching the same conclusion when interpreting the Wage
Agreement in a lawsuit brought by another union employee under the
same West Virginia anti-discrimination provision). However, the dis-
trict court held that the Wage Agreement did not prevent Massey
from bringing his WVHRA claim in state court, and it therefore dis-
missed Eastern’s complaint as it related to that count. Both parties
appeal the district court’s judgment, and the UMWA filed an amicus
brief supporting Massey’s position in the case.1

                                   II.

   We have consistently held that a union-negotiated CBA may waive
an employee’s statutory right to litigate his employment discrimina-
tion claims in a judicial forum. See, e.g., Safrit v. Cone Mills Corp.,
248 F.3d 306, 308 (4th Cir. 2001). However, the Supreme Court made
clear in Wright v. Universal Maritime Serv. Corp., 525 U.S. 70, 80
(1998), that any such waiver must be "clear and unmistakable." While
a presumption in favor of arbitration normally governs the interpreta-
tion of arbitration clauses in CBAs, this presumption is inapplicable
in the context of statutory discrimination claims. Id. at 77-79. Waivers
of statutory claims in CBAs are subject to a stricter standard, because
the right to a judicial forum is so important that it must "be protected
against less-than-explicit union waiver." Id. at 80. Thus, "in the col-
lective bargaining context, the parties ‘must be particularly clear’
about their intent to arbitrate statutory discrimination claims." Carson
  1
   The district court also rejected Massey’s contention that it should
abstain from considering Eastern’s federal lawsuit in light of Massey’s
ongoing state proceedings and the ongoing state litigation of another for-
mer employee against Eastern. We find no error on this point.
6                EASTERN ASSOCIATED COAL v. MASSEY
v. Giant Food, Inc., 175 F.3d 325, 331 (4th Cir. 1999) (quoting Uni-
versal Maritime, 525 U.S. at 79).

   In Carson, we outlined two ways in which a waiver in a CBA can
meet the clear and unmistakable standard from Universal Maritime.
See id. at 331-32. First, parties can include in a CBA an "explicit arbi-
tration clause," which is a self-contained, "clear and unmistakable
provision under which the employees agree to submit to arbitration all
[statutory discrimination claims] arising out of their employment." Id.
at 331. Second, in cases where the arbitration clause is not as specific
and instead refers broadly to "all disputes" or "all disputes under this
agreement," a CBA may meet the clear and unmistakable requirement
by explicitly incorporating the statutory anti-discrimination require-
ments elsewhere in the contract. Id. at 332. Where such a separate
provision "makes it unmistakably clear that the discrimination statutes
at issue are part of the agreement," we have said that a general arbitra-
tion clause would be sufficient to satisfy the strictures of Universal
Maritime. Id.

   While it is thus possible to meet the clear and unmistakable waiver
standard of Universal Maritime, it is not easy. In Carson, the arbitra-
tion clauses provided generally for arbitration of any disputes regard-
ing the meaning of the CBAs. See 175 F.3d at 328, 332. While the
various CBAs contained contractual anti-discrimination clauses, none
of them specifically incorporated any anti-discrimination statutes. See
id. at 327-28, 332. Likewise in Brown v. ABF Freight Sys., Inc., 183
F.3d 319, 320 (4th Cir. 1999), the arbitration clause simply referred
to "all grievances or questions of interpretation arising under this . . .
Agreement." And although the CBA had a fairly elaborate contractual
anti-discrimination provision (it parroted in part the language of fed-
eral statutes, it stated that the parties would not "engage in any other
discriminatory acts prohibited by law," and it specified that it pro-
tected employees who qualify as disabled under the Americans with
Disabilities Act), this clause also failed to specifically incorporate any
anti-discrimination statutes into the CBA. Id. at 322-23. In both cases,
we held that the CBAs fell short of meeting the clear and unmistak-
able standard. See Carson, 175 F.3d at 332; Brown, 183 F.3d at 323.
As we observed in Carson, "broad, general language is not sufficient
to meet the level of clarity required to effect a waiver in a CBA." 175
F.3d at 331.
                 EASTERN ASSOCIATED COAL v. MASSEY                     7
   In Safrit, we did find that a CBA met the requisite level of clarity
for waiving an employee’s right to litigate her Title VII discrimina-
tion claim. See 248 F.3d at 308. But there, the CBA contained an
explicit, self-contained arbitration clause for Title VII claims, declar-
ing that the parties agreed to "abide by all the requirements of Title
VII" and, in the same section, that "unresolved grievances arising
under this Section are the proper subjects for arbitration." Id. Simply
put, we have required explicit, unambiguous language to satisfy the
standard laid out in Universal Maritime.

                                  III.

   It is within this framework that we consider whether Massey was
compelled by the Wage Agreement to arbitrate his statutory claims.
Eastern makes no claim that the Wage Agreement contains an explicit
arbitration clause that would satisfy the first approach in Carson.
Article XXIII(c) simply provides that "disputes arising under this
Agreement shall," after three steps involving the employer, the
employee, and the union, be submitted to an arbitrator. And Article
XXVII only directs that "all disputes and claims which are not settled
by agreement" shall be resolved through arbitration. Thus Eastern
cannot rest on an explicit arbitration clause in seeking to satisfy the
Universal Maritime standard.

   Nonetheless, the district court found (and Massey concedes) that
Articles XXIII(c) and XXVII are sufficient to constitute a general
arbitration clause. The court then held that Article III(l) of the Wage
Agreement explicitly incorporates the West Virginia Workers’ Com-
pensation Act, thus constituting a clear and unmistakable waiver of
Massey’s workers’ compensation discrimination claims under the sec-
ond approach outlined in Carson. As for Massey’s WVHRA claim,
the district court ruled that there is no explicit incorporation of the
statute in Article XXV of the Wage Agreement, and consequently that
Massey could pursue his WVHRA claim in state court. We consider
each ruling in turn.

                                   A.

  First, Massey argues that the district court erred in ruling that his
workers’ compensation discrimination claims must be arbitrated
8                EASTERN ASSOCIATED COAL v. MASSEY
under the Wage Agreement. As noted above, Article III(l) directs that
every "employer who is a party to this Agreement will provide the
protection and coverage of the benefits under workers’ compensation
. . . laws, whether compulsory or elective, existing in the states in
which" covered employees are employed. And it further declares that
an employer’s failure "to carry out this directive shall be deemed a
violation of this Agreement." According to the district court, this Arti-
cle makes clear that Eastern’s failure to comply with state workers’
compensation laws results in a breach of the Wage Agreement. Thus,
the court concluded, the West Virginia Workers’ Compensation Act
is fully incorporated into the Wage Agreement, and Eastern’s alleged
failure to comply with the anti-discrimination provisions in that Act
could only be resolved through the grievance process.

   It is true that one could reasonably construe Article III(l), as the
district court did, to incorporate into the Wage Agreement the anti-
discrimination provision of the West Virginia Workers’ Compensa-
tion Act. Article III(l) could be read to mean that Eastern is required
to give Massey all of the "protection[s] . . . under workers’ compensa-
tion . . . laws" in West Virginia, which would include the Act’s "pro-
tection" against discrimination in the receipt of benefits. Under this
construction, Massey would indeed be compelled to arbitrate his
claims predicated on the Act’s anti-discrimination provision.

   Yet the UMWA advances another plausible reading of Article
III(l). Article III(l) can be interpreted to require Eastern to "provide
the protection . . . of the benefits under workers’ compensation . . .
laws" in West Virginia. Under this construction, Article III(l) man-
dates simply that signatory employers, such as Eastern, provide the
proper amount of benefits to which their employees are entitled under
state workers’ compensation laws. Indeed, the fact that Article III(l)
contemplates that state workers’ compensation laws may be "compul-
sory or elective" — and then makes clear that employers bound by the
Wage Agreement must provide the relevant benefits — supports this
interpretation. But this basic requirement on employers to provide
benefits under state workers’ compensation laws is not the same as
explicitly incorporating into the Wage Agreement the entire West
Virginia Workers’ Compensation Act, along with its legal rights and
remedies for (among other things) discrimination. See Brown, 183
F.3d at 322 (holding that for a waiver to explicitly incorporate an anti-
                 EASTERN ASSOCIATED COAL v. MASSEY                       9
discrimination statute, "a simple agreement not to engage in acts vio-
lative of that statute . . . will not suffice," because "the parties must
make ‘unmistakably clear’ their intent to incorporate in their entirety
the ‘discrimination statutes at issue’") (citations omitted).

   Our task here, of course, is not to decide which of these interpreta-
tions is the correct one. The fact that there are at least two plausible
and competing interpretations of Article III(l) is enough to demon-
strate that the Article fails to provide a clear and unmistakable waiver.
See Carson, 175 F.3d at 332 ("[C]lear and unmistakable does not
mean general language that under ordinary principles of contract
interpretation might very well be interpreted to require arbitration.").
At bottom, Article III(l) requires that Eastern provide its employees
with the "protection and coverage of the benefits" under state laws.
This may be interpreted to include protection against discrimination
in the receipt of benefits, but it does not do so clearly and unmistak-
ably. See Brown, 183 F.3d at 322. It is not nearly as explicit as the
CBA in Safrit, in which the same section mandated compliance with
Title VII and, further, expressly directed that "unresolved grievances"
dealing with such claims "are the proper subjects for arbitration." 248
F.3d at 308. Accordingly, Massey was not compelled by the Wage
Agreement to arbitrate his workers’ compensation discrimination
claims.2

                                    B.

   On its cross-appeal, Eastern argues that the district court erred in
finding that Massey’s WVHRA claim is not committed to arbitration
under Article XXV of the Wage Agreement. Yet if the Wage Agree-
ment does not clearly and unmistakably waive Massey’s workers’
compensation discrimination claims, it certainly does not do so for his
  2
   Massey advances a number of alternative arguments relating to the
district court’s ruling that his worker’s compensation discrimination
claims must be arbitrated. For instance, Massey asserts that he would be
unable to vindicate all his statutory remedies in arbitration, and that the
district court erred in rejecting Massey’s motion for reconsideration
based on an affidavit submitted after the close of evidence. Because we
find that Massey may pursue his workers’ compensation discrimination
claim in a judicial forum, we need not address these contentions.
10               EASTERN ASSOCIATED COAL v. MASSEY
WVHRA claim. The first sentence in Article XXV merely provides
that "neither the Employer nor the Union shall discriminate against
any Employee . . . on the basis of race, creed, national origin, sex,
age, [or] political activity." As we have held, it is not enough for a
contractual anti-discrimination clause to loosely approximate the lan-
guage of anti-discrimination statutes. See Brown, 183 F.3d at 322.
Such statutory provisions must be explicitly incorporated into the
CBA in order to constitute a valid waiver under Universal Maritime.
Id.

   But Eastern places heavy reliance on the second sentence in Article
XXV, which states that "the Employer and Union agree that they will
adhere to applicable provisions of," among other statutes, the Ameri-
cans with Disabilities Act ("ADA"). Eastern assumes that this clause
is sufficiently clear and unmistakable to compel arbitration of all
ADA claims. It then argues that, because the WVHRA is the state
counterpart to the ADA and is interpreted in the same manner by
West Virginia courts and administrative agencies, Article XXV’s
incorporation of the ADA also constitutes a specific incorporation of
the WVHRA.

   As an initial matter, it is not clear that West Virginia courts have
interpreted the WVHRA as federal courts have construed the ADA.
See Stone v. St. Joseph’s Hosp., 538 S.E.2d 389, 404 (W. Va. 2000)
("[W]e recognize that the [WVHRA], as created by our Legislature
and as applied by our courts and administrative agencies, represents
an independent approach to the law of disability discrimination that
is not mechanically tied to federal disability discrimination jurispru-
dence."); but see id. at 408-10 (Scott, J., concurring) (disputing the
majority’s characterization of the relationship between the WVHRA
and the ADA, asserting that "the pattern and practice of this Court
have been to follow the federal courts’ interpretation of various statu-
tory provisions" in discrimination cases).

   Regardless, if we entertain Eastern’s assumptions that the ADA is
explicitly incorporated into the Wage Agreement in Article XXV, and
further that the WVHRA is treated similarly to the ADA, this does not
mean that there is a clear and unmistakable waiver of WVHRA
claims. The standard enunciated in Universal Maritime makes clear
that a valid waiver must explicitly incorporate the anti-discrimination
                 EASTERN ASSOCIATED COAL v. MASSEY                    11
statute at issue. See Universal Maritime, 525 U.S. at 79-81; Carson,
175 F.3d at 332. It is insufficient, then, for a waiver provision to
incorporate one statute into a CBA by referring to another, indepen-
dently created (though analogous) statute.

   Sensing the lack of textual support for its position, Eastern protests
that we must not ignore the intent of the parties in Article XXV. It
would make no sense, Eastern contends, to construe the parties as
having decided to handle all ADA claims through the grievance pro-
cess but to leave the state courts open to hear ADA-like claims under
the WVHRA. This contention misses the point. Even if Eastern could
offer more than speculation as to what the parties intended when
agreeing to Article XXV, it is "the parties’ expressed intentions" that
control our inquiry into whether there was a clear and unmistakable
waiver. Carson, 175 F.3d at 331 (emphasis added). Here, the lan-
guage unquestionably fails to provide such a clear and unmistakable
waiver of Massey’s WVHRA claim. Massey was therefore entitled to
pursue his disability discrimination claim in state court.

                                  IV.

   For the foregoing reasons, the judgment of the district court is
affirmed in part and reversed in part. We remand with directions that
Eastern’s suit be dismissed.

                        AFFIRMED IN PART, REVERSED IN PART,
                                            AND REMANDED.